DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 and 19-22 are pending.
This communication is in response to the communication filed August 3, 2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Randles et al. US2018/0174490 in view of Van Walsum et al. US2020/0222018 in further view of Baldauf et al. US2018/0310830.
As per claim 1, Randles teaches 
A computer-implemented method for generating display of a coronary reconstruction, the computer- implemented method comprising: (Randles abstract, par. 39 teaches methods and systems for generating 3D fluid flow simulations for a biological structure from 2D image data using memory, non-transitory media, and processors)
receiving, by a computer system, angiogram data…cardiac catheterization of an artery for a subject, wherein a contrasting agent is used during the cardiac catheterization; (Randles fig. 1 and associated paragraphs, par. 29, 63 teaches acquiring images of a biological structure having fluid flow where the images may  be of a coronary angiography with injecting radiocontrast dye)
selecting, by the computer system, frames that match from the angiogram data
forming two-dimensional ordered point clouds for the frames; (Randles par. 42 teaches partitioning the image into a plurality of sets of pixels and separating the plurality of sets of pixels based on a threshold)
forming a three-dimensional ordered point cloud of a reconstructed coronary artery for the subject from the two-dimensional ordered point clouds of the frames; and (Randles par. 44 teaches that the 2D outlines are projected into 3D space and used to create the 3D triangulated mesh)
generating, for graphical display by the computer system,… mapping observed contrast motion caused by the contrasting agent onto the reconstructed coronary artery (Randles fig. 5, and associated paragraphs, par. 63, 68, 70-71 teaches geometric reconstruction was experimentally validated by comparing the two images, wherein the 3D printed phantom angiogram image was derived from the mesh file of the angiogram reconstruction, here the inlet flow rate was used and a point-to -point comparison was performed along the length of vessels for the six models to compute the differences in wall shear stress and average velocity).
performing, by the computer system, a simulation of hemodynamics for the reconstructed coronary artery (Randles par. 4, 49, 64  teaches fluid dynamic simulation of 3D reconstructions of coronary vessels)
Randles par. 44 teaches various 2D slices of images, but does not specifically teach the following limitations met by van Walsum, the frames being from different views; (van Walsum par. 123 teaches using a bi-plane angiographic system, which is interpreted as providing the different views based on specification par. 39, 42) and performing…a simulation during the cardiac catheterization (van Walsum par. 104-110 teaches systems and methods providing a real time dynamic overlay or dynamic coronary roadmap, interpreted as a hemodynamic simulation, during a angiographic image stream, which is interpreted to occur during a cardiac catheterization).

In the substitution of using and image set from an angiography, it is well within the capabilities of one of ordinary skill in the art to use images from multiple views or planes. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, the additional views of the artery may help create a more accurate model.
Randles and Van Walsum teach using 2D angiogram image comparisons, but do not specifically teach the following limitations met by Baldauf, 
receiving…angiogram data during cardiac catheterization; (Baldauf par. 9, 27, 32 teaches generating a 4D model, which may include 3D graphic, during a coronary intervention procedure, which is interpreted as a catheterization) 
selecting…frames that match from the angiogram data according to a same cycle of a heart for an electrocardiogram trace; (Baldauf fig. 6 and associated paragraphs, par. 35, 36, 38 teaches mapping angiogram frames to corresponding positions in the cardiac cycle using ECG trace) 
generating, for graphical display by the computer system, a three-dimensional model of the reconstructed coronary artery of the subject during the cardiac catheterization (Baldauf par. 9, 27 teaches generating a 4D model, which may include 3D graphic, during a coronary intervention procedure, which is interpreted as a catheterization)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Randles and Van Walsum to select frames matching angiogram data according to a same cycle of a heart for an electrocardiogram trace and generate a 3D model during cardiac catheterization as taught by Baldauf with the motivation to accurately assess the 
As per claim 2, Randles, Van Walsum, and Baldauf teach all the limitations of claim 1 and further teach wherein forming the two- dimensional ordered point clouds for the frames comprises segmenting, by the computer system, the frames into an arterial structure, thereby separating out a background part and a catheter part (Randles fig. 1 and associated paragraphs, par. 42 teaches segmenting 2D images of the angiography, and locating objects and boundaries in the image by assigning a label to every pixel in an image, here the separating of the background and catheter occurs because every pixel is assigned a label and identified and therefore separated) and wherein the simulation generates a representation of an in-vivo blood pressure field that can be probed at locations upstream and downstream of a stenosis, thereby allowing the catheter part to be free of a pressure sensor (Randles par. 31-32, 49 teaches pressure measurements, and identifying an enhanced precise location of an arterial blockage, including areas that extend beyond the visually identifiable stenosis that impact, which is interpreted as being both upstream or downstream; par. 65 teaches pressure gradient calculations and simulations, here since no pressure sensor is claimed or used, the catheter is separate from a pressure sensor at all times).
As per claim 3, Randles, Van Walsum, and Baldauf teach all the limitations of claim 1 and further teach 
wherein forming the two- dimensional ordered point clouds for the frames further comprises: skeletonizing, by the computer system, an arterial structure in the frames into centerline points, the centerline points being associated with a radius; and (Randles par. 60, 65 teaches using 2D imaging systems to calculate 3D coronary skeleton in terms of vessel centerlines and cross-sectional diameter) 
ordering, by the computer system, the centerline points to generate the two- dimensional ordered point clouds for the frames
As per claim 4, Randles, Van Walsum, and Baldauf teach all the limitations of claim 1 and further teach wherein forming the three- dimensional ordered point cloud from the two-dimensional ordered point clouds of the frames comprises projecting points of the two-dimensional ordered point clouds for the frames of the different views to create the three-dimensional ordered point cloud (Randles fig. 1, and associated paragraphs, par. 44, 60 teaches 3D reconstructions were obtained from 2D patient angiograms at the end of diastole using the method in fig. 1, the 2D outlines are projected into 3D space and used to create the 3D triangulated mesh).
As per claim 5, Randles, Van Walsum, and Baldauf teach all the limitations of claim 1 and further teach tuning coronary arterial resistances in the simulation by matching simulated contrast motion to the observed contrast motion in the angiogram data associated with the cardiac catheterization for the subject, thereby generating hemodynamics of the reconstructed coronary artery for the subject along with identifying stenosis in the reconstructed coronary artery (Randles fig. 1, and associated paragraphs, par. 49 teaches generating a three-dimensional hemodynamic simulation of a sample and identifying an enhanced precise location of an arterial blockage that extend beyond the visually identifiable stenosis).
As per claim 6, Randles, Van Walsum, and Baldauf teach all the limitations of claim 1 and further teach wherein: the reconstructed coronary artery comprises one or more locations of stenosis; (Randles par. 49 teaches identifying an enhanced precise location of an arterial blockage that extend beyond the visually identifiable stenosis) and the computer-implemented further comprises, for the reconstructed coronary artery, performing a simulation of alternate treatment plans designed to correct the one or more locations of stenosis
As per claim 7, Randles, Van Walsum, and Baldauf teach all the limitations of claim 6 and further teach wherein performing the simulation of the alternate treatment plans to correct the one or more locations of stenosis displays alternate treatments for the one or more locations of stenosis, the alternate treatments comprise one or more stents and one or more arterial bypass grafts (Randles par. 49 teaches simulations of interventional methods and clinical decision making can be made, such as opting for best interventional treatment, e.g., coronary artery bypass grafting, balloon, stent).
As per claim 8, Randles, Van Walsum, and Baldauf teach A system for generating display of a coronary reconstruction, the system comprising: a processor; and memory communicatively coupled to the processor and comprising computer- executable instructions that, when executed by the processor, cause the processor to perform a method comprising: receiving, by the processor, angiogram data during cardiac catheterization of an artery for a subject, wherein a contrasting agent is used during the cardiac catheterization; selecting, by the processor, frames that match from the angiogram data according to a same cycle of a heart for an electrocardiogram trace, the frames being from different views; forming two-dimensional ordered point clouds for the frames; forming a three-dimensional ordered point cloud of a reconstructed coronary artery for the subject from the two-dimensional ordered point clouds of the frames; generating, for graphical display by the computer system, a three-dimensional model of the reconstructed coronary artery of the subject during the cardiac catheterization mapping observed contrast motion caused by the contrasting agent onto the reconstructed coronary artery; and performing, by the computer system, a simulation of hemodynamics for the reconstructed coronary artery during the cardiac catheterization (See claim 1 rejection).
As per claim 9, Randles, Van Walsum, and Baldauf teach all the limitations of claim 8 and further teach wherein forming the two-dimensional ordered point clouds for the frames comprises segmenting, by the processor, the frames into an arterial structure, thereby separating out a background part and a catheter part; and wherein the simulation generates a representation of an in-vivo blood pressure field that can be probed at locations upstream and downstream of a stenosis, thereby allowing the catheter part to be free of a pressure sensor
As per claim 10, Randles, Van Walsum, and Baldauf teach all the limitations of claim 8 and further teach wherein forming the two-dimensional ordered point clouds for the frames further comprises: skeletonizing, by the computer system, an arterial structure in the frames into centerline points, the centerline points being associated with a radius; and ordering, by the computer system, the centerline points to generate the two- dimensional ordered point clouds for the frames (See claim 3 rejection).
As per claim 11, Randles, Van Walsum, and Baldauf teach all the limitations of claim 8 and further teach wherein forming the three-dimensional ordered point cloud from the two-dimensional ordered point clouds of the frames comprises projecting points of the two-dimensional ordered point clouds for the frames of the different views to create the three-dimensional ordered point cloud (See claim 4 rejection).
As per claim 12, Randles, Van Walsum, and Baldauf teach all the limitations of claim 8 and further teach tuning coronary arterial resistances in the simulation by matching simulated contrast motion to the observed contrast motion in the angiogram data associated with the cardiac catheterization for the subject, thereby generating hemodynamics of the reconstructed coronary artery for the subject along with identifying stenosis in the reconstructed coronary artery (See claim 5 rejection).
As per claim 13, Randles, Van Walsum, and Baldauf teach all the limitations of claim 8 and further teach wherein: the reconstructed coronary artery comprises one or more locations of stenosis; and the system is further configured to, for the reconstructed coronary artery, perform a simulation of alternate treatment plans designed to correct the one or more locations of stenosis (See claim 6 rejection).
As per claim 14, Randles, Van Walsum, and Baldauf teach all the limitations of claim 13 and further teach wherein performing the simulation of the alternate treatment plans to correct the one or more locations of stenosis displays alternate treatments for the one or more locations of stenosis, the alternate treatments comprising one or more stents and one or more arterial bypass grafts
As per claim 15, Randles, Van Walsum, and Baldauf teach A computer program product for generating display of a coronary reconstruction, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer system to cause the computer system to perform a method comprising: receiving, by the computer system, angiogram data during cardiac catheterization of an artery for a subject, wherein a contrasting agent is used during the cardiac catheterization; selecting, by the computer system, frames that match from the angiogram data according to a same cycle of a heart for an electrocardiogram trace, the frames being from different views; forming two-dimensional ordered point clouds for the frames; forming a three-dimensional ordered point cloud of a reconstructed coronary artery for the subject from the two-dimensional ordered point clouds of the frames; and generating, for graphical display by the computer system, a three-dimensional model of the reconstructed coronary artery of the subject during the cardiac catheterization by mapping observed contrast motion caused by the contrasting agent onto the reconstructed coronary artery; and performing, by the computer system, a simulation of hemodynamics for the reconstructed coronary artery during the cardiac catheterization (See claim 1 rejection).
As per claim 16, Randles, Van Walsum, and Baldauf teach all the limitations of claim 15 and further teach wherein forming the two-dimensional ordered point clouds for the frames comprises segmenting, by the computer system, the frames into an arterial structure, thereby separating out a background part and a catheter part; and wherein the simulation generates a representation of an in-vivo blood pressure field that can be probed at locations upstream and downstream of a stenosis, thereby allowing the catheter part to be free of a pressure sensor (See claim 2 rejection).
As per claim 19, Randles, Van Walsum, and Baldauf teach all the limitations of claim 15 and further teach tuning coronary arterial resistances in the simulation by matching simulated contrast motion to the observed contrast motion in the angiogram data associated with the cardiac catheterization for the subject, thereby generating hemodynamics of the reconstructed coronary artery for the subject along with identifying stenosis in the reconstructed coronary artery (See claim 5 rejection).
As per claim 20, Randles, Van Walsum, and Baldauf teach all the limitations of claim 15 and further teach wherein: the reconstructed coronary artery comprises one or more locations of stenosis; and the method performed by the computer system further comprises, for the reconstructed coronary artery, performing a simulation of alternate treatment plans designed to correct the one or more locations of stenosis (See claim 6 rejection).

Allowable Subject Matter
As allowable subject matter has been indicated, Applicant's reply must comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 21-22 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 10/19/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues the withdrawal of the obviousness rejections. Applicant argues that prior art references do not disclose or render obvious the claim limitations (Remarks p. 9-10). In light of the amended claim limitations, the rejection has been updated to include the combination of Randles, Van Walsum, and Baldauf as teaching or suggesting all of the claim limitations. Specifically van Walsum par. 104-110 teaches systems and methods providing a real time dynamic overlay or dynamic coronary roadmap, interpreted as a hemodynamic simulation, during a angiographic image stream, which is interpreted to occur during a cardiac catheterization.
As such the claims are unpatentable as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY M. PATEL/Examiner, Art Unit 3686